McFarland, J.
The brief of counsel for appellant is substantially a mere recapitulation of the general assignments of error as they appear in the bill of exceptions. It contains frequent general statements, such as that “ the evidence was insufficient to justify the decision,” that “ the court erred ” in making certain findings of fact, that the “ court erred in finding certain conclusions of law,” that the “ court erred in making the decree,” *293etc. But no reasons are given why the court erred, no views are presented as to the questions sought to be raised, and no authorities cited. Under these circumstances, we can hardly be expected to do the work of counsel, and elaborately hunt up and consider what counsel has not argued. Upon a cursory view of the record, we have noticed no material error for which the judgment should be reversed.
The judgment and order denying a new trial are affirmed.
De Haven, J., and Sharpstein, J., concurred.